EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Crook on 7/28/2021.

The application has been amended as follows: 
IN THE CLAIMS
Claims 10-14 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Waugh (US 2014/0232103) and Nordstrom et al. (US 6,173,997, hereafter “Nordstrom”) are considered the closest prior art.
Waugh discloses a transport element support assembly comprising: a front plate having a first opening and a first set of holes; a back plate having a second opening and a second set of holes; a chamber formed by the front plate and the back plate, the chamber interposed between the front plate and the back plate and configured to hold a transport element; and a grommet positioned within the chamber, wherein the transport element support assembly formed by the front plate, the back plate, and the grommet is 
Nordstrom discloses a transport element support assembly comprising a hole pattern formed by an axial alignment of the first set of holes with the second set of hole is configured to match a hole pattern in the aircraft structure.
Neither Waugh nor Nordstrom anticipate or render obvious the combination of  wherein a hole pattern formed by an axial alignment of the first set of holes with the second set of holes is split into a plurality of hole pattern sets, wherein each hole pattern set is configured to match a hole pattern in the aircraft structure and each hole pattern set is configured to provide a different centerline position of the transport element.  Any further modification to Waugh would be hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Primary Examiner, Art Unit 3753